                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9867-GW(KSx)                                            Date      January 31, 2019
 Title             Jon M. Rosenthal v. Wells Fargo Bank, N.A., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                  John M. Rosenthal, pro se                          Yaw-Kiun G. Wu, by telephone
                                                                     Harris L. Cohen, by telephone
 PROCEEDINGS:                DEFENDANT WELLS FARGO BANK, N.A. MOTION TO STAY
                             LITIGATION PROCEEDINGS [13];

                             PLAINTIFF’S MOTION TO REMAND [17]


Court confers with the parties. Based on the tentative issued on January 24, 2019, and for reasons stated
on the record, the Court GRANTS the Motion to Remand.




                                                                                                   :     04
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
